DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pre-Brief Conference pages 2-3, filed 09/28/2020, with respect to claims 1-20 have been fully considered and are persuasive.  The finality of claims 1-20 has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10, 11, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (hereinafter ‘He’, Pub. No. 2020/0267429).

Regarding claims 1, 13 and 17, He teaches a method comprising: 
receiving, by a computing device (400, Fig. 5; [0002]; [0039]), information indicating: 
(Base layer, [0002]-[0005]; [0035]; [0036]); 
enhancement data corresponding to the portion of the media program (enhancement layer, [0002]-[0005]; [0035]; [0036]); and 
an importance of the portion of the media program (artistic interest data, [0002]-[0005]; [0035]; [0036]; [0063]; [0064]); 
determining, based on a comparison of a content importance threshold and the importance of the portion of the media program, whether to use the enhancement data to enhance the portion of the media program (where if the importance data is of low importance, only base layers are requested [0002]-[0005]. Additionally, if another threshold (the amount of base layer segments in the buffer to fulfill display or the bandwidth drops) is not satisfied, the enhancement layers are not downloaded/requested, [0059]; [0063]-[0068]); and 
causing, based on the importance of the portion of the media program not satisfying the content importance threshold, output of the portion of the media program without using the enhancement data (where if the importance data is of low importance, only base layers are requested [0002]-[0005]. Additionally, if another threshold (the amount of base layer segments in the buffer to fulfill display or the bandwidth drops) is not satisfied, the enhancement layers are not downloaded/requested, [0059]; [0063]-[0068]).  
For claim 13:
receiving, by a computing device and from a content server, a manifest ([0035]; [0037]; [0038]).

receiving, by a computing device, a plurality of importance values, wherein each importance value, of the plurality of importance values, corresponds to a different portion of a plurality of portions of a media program ([0063]; [0064]). 

Regarding claims 3 and 19, He teaches receiving a plurality of content importance thresholds corresponding to a plurality of different content types; and selecting the content importance threshold from the plurality of content importance thresholds and based on a content type of the media program (the importance/interest of a section depends on the type of the content the section contains, [0063]-[0066]).  

Regarding claim 4, He teaches further comprising: 
causing, based on a second importance of a second portion of the media program satisfying the content importance threshold, output of the second portion of the media program using second enhancement data (where if the importance data is of low importance, only base layers are requested [0002]-[0005]. Additionally, if another threshold (the amount of base layer segments in the buffer to fulfill display or the bandwidth drops) is not satisfied, the enhancement layers are not downloaded/requested, [0059]; [0063]-[0068]).

([0031]; [0032]; [0035]).

  	Regarding claim 6, He teaches further comprising adjusting the content importance threshold based on a change in network conditions ([0036]; [0059]).  

Regarding claims 10 and 16, He teaches wherein receiving the information indicating the importance of the portion of the media program comprises receiving a manifest ([0030]; [0035]; [0038]).  

Regarding claims 11 and 14, He teaches wherein the manifest corresponds to a device type of the computing device, and wherein the information indicating the importance of the portion of the media program is based on the device type ([0030]).

Regarding claim 15, He teaches further comprising: 
sending, by the computing device and to the content server, a request for the manifest ([0002]; [0003]; [0030]).

Regarding claim 20, He teaches wherein receiving the plurality of importance values comprises receiving, from a content server, a manifest comprising the plurality of importance values, each corresponding to different enhancement data ([0035]; [0037]; [0038]).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (hereinafter ‘He’, Pub. No. 2020/0267429) in view of Barkley et al. (hereinafter ‘Barkley’, Pub. No. 2008/0068446).

Regarding claim 2, He teaches all the limitations of the claim it depends on. On the other hand, He does not explicitly teach further comprising determining the content importance threshold based on a subscription level of a user account
However, in an analogous art, Barkley teaches a system that allows scalable video encoding. The system allows transmitting a video base layer and multiple streams with different enhanced quality (Abstract; [0114]; [0115]). Barkley teaches considering subscription level, etc. to set visual parameters to transmit the multiple layers ([0070])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He’s invention with Barkley’s feature of determining a subscription level for the benefit of giving a better service for a higher price and obtain higher revenues.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (hereinafter ‘He’, Pub. No. 2020/0267429) in view of Thomas et al. (hereinafter ‘Thomas’, Pub. No. 2018/0295400).

Regarding claims 7 and 18, He teaches all the limitations of the claim it depends on. On the other hand, He do not explicitly teach receiving the baseline version of the portion of the media program via a first interface; and receiving the enhancement data via a second interface different from the first interface.
However, in an analogous art, Thomas teaches a system that allows streaming of content, having base stream and enhancement stream (Abstract; [0081]-[0085]). Thomas teaches that the base layer is enhanced with the enhancement information after receiving a manifest that includes information describing the areas on the base layer content that need enhancement ([0089]-[0091]). The client device selects which video frames need enhancement based on the information included in the manifest and requests the enhancement ([0088]). The base stream is transmitted as broadcast over cable or other medium, while the enhancement stream is transmitted over the Internet ([0081]; [0082]). The manifest file may also comprise defining enhancement information, such as resolution, color depth, frame rate, etc. ([0127]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He’s invention with Thomas’ feature of receiving the base layer and the enhancement stream through different interfaces for the benefit of being able to at least display the base stream even when the second stream is not received.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (hereinafter ‘He’, Pub. No. 2020/0267429) in view of in view of Fonseca, Jr. et al. (hereinafter ‘Fonseca’, Pub. No. 2012/0079062).

Regarding claim 9, He teaches all the limitations of the claim it depends on. On the other hand, He does not explicitly teach further comprising adjusting the information indicating the importance of the portion of the media program based on a scaling factor, wherein the scaling factor is determined based on the content importance threshold.  
However, in an analogous art, Fonseca teaches a system that associate ‘importance’ information with chunks of a media presentation (Abstract; [0030]; [0035]). The end-user device uses this information to manage resources to either not download or use a low resolution for the chunks deemed unimportant (Abstract; [0039]-[0042]). Fonseca teaches the end-user device receives the importance data with a manifest from the streaming server or from a third party server ([0022]; [0035]; [0051]). Fonseca teaches that the end-user device uses an importance threshold in order to decide to present a low resolution version of an unimportant chunk, if below the threshold ([0036]; [0039]-[0042]). The importance values are proportional to or scaled to the number of people watching a chunk or a particular user’s behavior towards content ([0031]; [0037]; [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He’s invention with Fonseca’s feature of having the importance values proportional to or scaled to the .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (hereinafter ‘He’, Pub. No. 2020/0267429) in view of Mobasher et al. (hereinafter ‘Mobasher’, Pub. No. 2018/0091766).

Regarding claim 12, He teaches all the limitations of the claim it depends on. On the other hand, He does not explicitly teach further comprising determining a display device; and determining the content importance threshold based on capabilities of the display device, wherein causing output of the second portion of the media program comprises causing output, via the display device, of the second portion of the media program using the second enhancement data.  
However, in an analogous art, Mobasher teaches a system that allows transmitting layer content with importance values/determination. The importance of the segments consider multiple factors, including the display device type ([0083]; [0086]; [0107]; [0122]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He’s invention with Mobasher’s feature of determing and considering the type of the display or capabilities for the benefit of optimizing the presentation of the content.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nilsson (Pub. No. 2020/0045384): teaches a system that uses an importance value for each segments of the content as described on a manifest file for live and recorded content. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMAR S PARRA/Primary Examiner, Art Unit 2421